WlO-W
                                 ELECTRONIC RECORD




COA#       01-13-00545-CR                        OFFENSE:        19.02 (Murder)

STYLE:     olen Ware II v. The State of Texas    COUNTY:         Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    208th District Court


DATE: 10/02/2014                   Publish: NO   TC CASE #:      1328054




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:    Olen Ware II v. The State of Texas          CCA#:
                                                                      1V70-/9
         APPELLANT'S                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                     JUDGE:

DATE:       mUlMtf                                    SIGNED:                           PC:_
JUDGE:          <k£
                  U aA^6a                             PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD